DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending in the instant application. Claims 1-4, 6-11, 13, and 14 are rejected. Claims 5 and 12 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on July 14, 2020 and February 3, 2020 have been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
	Applicant’s election with traverse of Group I, claims 1-5, 7 and 8, in the response filed on August 25, 2021 is acknowledged. The traversal is on the grounds: unity of invention does exist between Groups I and II because there is a technical relationship
that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. Also, Applicant submits that a search of all the claims would not impose a serious burden on the Office. Upon further search and consideration, the restriction requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1-14 has been searched and examined in its entirety). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,865,938.
US 8,865,938 discloses a method for producing bis(aminomethyl)cyclohexane comprising a nuclear hydrogenation step for subjecting phthalic acid to nuclear hydrogenation to obtain a hydrogenated phthalic acid, a cyanation step for bringing the hydrogenated phthalic acid obtained by the nuclear hydrogenation step into contact with ammonia to obtain a dicyanocyclohexane, and an aminomethylation step for bringing the dicyanohexane obtained by the cyanation step into contact with hydrogen to obtain bis(aminomethyl)cyclohexane (see claims). It is also disclosed in the reference that in 
 US 8,865,938 does not disclose causing a reaction with ammonia in a solvent having a boiling point equal to or higher than the reaction temperature. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at the methods for producing dicyanocyclohexane and bis(aminomethyl)cyclohexane of the instant claims in view of the reference with a reasonable expectation of success. The motivation would have been to optimize the reaction conditions (e.g. the solvent used in the cyanation step). Thus, a prima facie case of obviousness has been established. 
Claim Objections
Claims 5 and 12 are objected to for depending on a previous rejected claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626